Filed 4/14/21 P. v. Johnson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                    B305268

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA476571)
           v.

 AARON LAMONT JOHNSON,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, James R. Dabney, Judge. Affirmed in part
and remanded for resentencing.
      David M. Thompson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Rene Judkiewicz, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       A jury convicted Aaron Lamont Johnson of six felonies
including forcible rape, trafficking, and pandering of a minor. We
direct the trial court to stay the pandering sentence under section
654 and to correct the restitution amount. We otherwise affirm.
       All undesignated statutory references are to the Penal
Code.
                                   I
       An information charged Johnson with forcible human
trafficking of a minor for a commercial sex act (§ 236.1, subd.
(c)(2)) (count 1); pandering by encouraging a minor over age 16 to
be a prostitute (§ 266i, subd. (b)(1)) (count 2); unlawful sexual
intercourse with a minor (§ 261.5, subd. (c)) (count 3); oral
copulation of a person under age 18 (§ 287, subd. (b)(1)) (count 4);
aggravated mayhem (§ 205) (count 5); forcible rape of a child
victim over age 14 (§ 261, subd. (a)(2)) (count 6); forcible oral
copulation of a minor over age 14 (§ 287, subd. (c)(2)(C)) (count 7);
human trafficking to commit another crime (§ 236.1, subd. (b))
(count 8); and pimping (§ 266h, subd. (a)) (count 9). The first
seven counts were for Johnson’s actions against India R. Counts
8 and 9 were for Johnson’s actions against Oshae H.
       There were five days of trial testimony. The prosecution
called India, Johnson’s sister, two motel managers, a nurse from
a rape treatment center, a criminalist, and four police officers.
Johnson testified for the defense.
       We begin by summarizing pertinent facts from India’s
testimony.
       In September 2018, Johnson first had sexual intercourse
with India, who was 16 years old. A few days later, India began
working for Johnson as a commercial sex worker.




                                 2
       The first week India worked for Johnson, she worked after
school let out; she was a 10th grader. Then she worked
weekends. She returned home during the week to live with her
mom and grandma and to attend school.
       Beginning in November 2018, Johnson became violent with
India. The first time, Johnson whipped her legs with a belt. He
whipped her with a belt on at least four other occasions. He also
hit her with his hands. He caused bruises. Johnson hit India if
she did not follow “basic pimping hoeing rules,” like if she
“talk[ed] too much.”
       In December 2018, India stopped living with her mother
and grandmother. She explained, “I couldn’t go home with
bruises.” India stopped attending school and began doing
commercial sex work for Johnson “full-time.”
       Between December 2018 and March 2019, Johnson hit
India with his hand “mostly every day or every two days.” India
also saw Johnson hit Oshae, another person who performed
commercial sex work for Johnson. (At trial, witnesses and
attorneys sometimes called Oshae “Alaza.” We use “Oshae”
because India testified that was Oshae’s “true given first name.”)
India saw Johnson whip Oshae with a belt. India also saw him
hit Oshae with his hands every couple days.
       Johnson’s violence made India afraid of him. She said, “I
would just try to make sure I said everything right. Or whatever
he asked for, I did.” She did this to avoid being beaten. Johnson
continued physically abusing her.
       India tried to leave Johnson and return to her family but he
stopped her from leaving. He hit her when she told him she
wanted to leave. India’s family members called and told Johnson
to let India come home but he did not let her go home. Her




                                3
family members told Johnson India was only 16. Johnson called
India a “stupid ass minor.”
      India and Johnson engaged in sexual activity, including
sexual intercourse and oral sex, many times. The prosecutor
asked India about Johnson’s violence and these sex acts:
      “Q: When the defendant was hitting you either every day
      or every other day, did he ever engage in a sex act with you
      after hitting you?
      “A: Yes.
      “Q: Okay. And you said that when he would strike you or
      hit you, that would cause you to be afraid?
      “A: Yes.
      “Q: Okay. On the occasions where the defendant would be
      physically violent with you and then engage in sex acts
      with you, is that something you wanted to do, this sex act?
      “A: No. It was only basically to make him happy or make
      him not get mad at me.
      “Q: So if I understand you correctly, you would simply
      submit to it and let it happen because you were—you didn’t
      want him to get mad which would result in him being
      violent?
      “A: Yes.”
      On cross-examination, Johnson asked India whether
Johnson ever “force[d]” her to perform oral sex on Johnson. India
said “no.” He did not ask India whether Johnson ever forced her
to have sexual intercourse with him.
      While India was working for Johnson, he brought up the
idea of tattooing his “pimp moniker,” which was “Sayless,” on her.
India agreed to get the tattoo because if she refused, “[h]e would
have argued, picked an argument with me, and he would have hit




                                4
me.” Johnson’s friend tattooed the moniker on India’s face near
her left ear.
       One day in early March 2019, India and Johnson were
sitting in a parked car outside a motel room. Oshae was in the
room. India and Johnson started arguing. India told Johnson
she wished she had never started working for him. Johnson
grabbed India by the hair and dragged her into the motel room.
India pleaded with him to stop. India was on the ground in the
corner of the room. Johnson removed his belt and whipped her
for about 20 minutes. India screamed and cried. She tried to get
up to defend herself, but Johnson hit her eye and she fell back to
the ground.
       Oshae told Johnson to stop. He flipped Oshae on the bed
and hit her with the belt multiple times.
       Eventually, Johnson stopped and left. India sat on stairs
outside of the room.
       Johnson returned and called India a “dumb bitch.” They
went back inside the room. India said, “it was calm. I was just
numb, like, I didn’t say anything because that’s what I do, like
after a while, after everything happen, I just be silent. [¶] So he
just kept going. Oh, you know—I just started picking up—he
threw me, all of our stuff across the room. So I just started
picking up our stuff. [¶] And that’s all that happened that
night.”
       The prosecutor and India had the following exchange:
       “Q: At any time during this—either during or shortly after
       this whipping with the belt, did the defendant do any sex
       acts to your body?
       “A: Yes.




                                 5
       “Q: After you received this 20-minute whipping with this
       belt, did you want to have sex with the defendant?
       “A: Every time it just—yes. Because I didn’t want to make
       him mad again.”
       Two days after that, India “came back from working and so
he asked me to did [sic] we want to do it. And that’s—we did it.
We had sex.” India said they had “regular sex,” which she
immediately clarified meant sexual intercourse, only. The
prosecutor noted, “I can see from your demeanor and—that this is
difficult subject matter for you to talk about.” India agreed.
India did not provide any other testimony about this instance of
sexual intercourse.
       Later during direct examination, the prosecutor asked
India what specific sex acts Johnson did shortly after the
whipping. India said, “He didn’t do anything that day. I told you
it was two days later.”
       India left Johnson on March 5, 2019. Johnson called India
repeatedly after she left. India texted him, “I’m done. You keep
hitting me. It’s going to continue” and “I’m going back home.”
       Later that day, India went to a hospital, spoke to police,
and went to a rape treatment center.
       A nurse from the rape treatment center testified. She had
performed a sexual assault examination on India. India told the
nurse her “pimp,” named “Aaron,” had sexually assaulted her.
He dragged her out of a car by her hair and forced her into a
motel room. He hit her with a belt, slapped and hit her body,
held her down with his body weight, and grabbed and pulled her
hair during the sexual assault. According to the nurse, “[India]
said that there was penetration of her vagina by the assailant’s




                               6
penis. She also said that the assailant forced his penis inside of
her mouth . . . .”
       During the exam, India had right and left lower leg pain,
general body pain, and tenderness to the back of her head. The
nurse saw bruising on India’s legs and cuts on her toes. The
prosecution played a video the nurse took of India’s body, which
showed bruises on both of India’s thighs and abrasions on India’s
feet. India told the nurse these injuries were new; she did not
have them prior to the assault. The nurse believed “India’s
history of the sexual assault and the physical assault as well as
her physical examination were both consistent.”
       Johnson testified. He was 25 years old. He had “no
confirmation” of India’s age until he was arrested. Johnson knew
India was doing commercial sex work and he took the money she
made from that work. Johnson said he “never had to force [India]
to do anything.” “She had a bunch of freedom.” The day before
India left, Johnson said India was mad and she “knock[ed] down
stands and dressers, and c[ame] towards me with her anger.” He
denied dragging India by her hair and denied restraining her.
When his attorney asked whether he used a belt, Johnson
replied, “No. I didn’t have to use my belt.”
       During closing argument, the prosecutor identified the
alleged act of forcible rape as the incident when Johnson dragged
India by the hair into the motel room. The prosecutor said,
“we’re talking about the last couple days India was there.”
       The jury found Johnson guilty of count 1 (forcible human
trafficking), count 2 (pandering), count 3 (unlawful sexual
intercourse), count 4 (oral copulation of a person under age 18),
count 6 (forcible rape), and count 9 (pimping). It could not reach
a verdict on the remaining three counts: count 5 (aggravated




                                7
mayhem), count 7 (forcible oral copulation), and count 8 (human
trafficking to commit another crime).
       The court sentenced Johnson to a total of 27 years and four
months to life in state prison. The sentence included consecutive
terms of 15 years to life for count 1, 11 years for count 6, and one
year and four months for count 9. It also included concurrent
terms of six years for count 2, three years for count 3, and three
years for count 4.
       The court imposed fines and fees including a restitution
fine (§ 1202.4, subd. (b)) and a stayed parole revocation fine
(§ 1202.45).
                                  II
                                   A
       Sufficient evidence supports Johnson’s forcible rape
conviction.
       In reviewing claims of insufficiency of evidence, we must
determine whether the record discloses evidence that is
reasonable, credible, and of solid value such that a rational trier
of fact could find the elements of the crime beyond a reasonable
doubt. We review the record in the light most favorable to the
judgment and presume in support of the judgment every fact the
jury could reasonably deduce from the evidence. (People v. Carter
(2005) 36 Cal.4th 1114, 1156.) This standard of review applies to
claims involving both direct and circumstantial evidence. (People
v. Manibusan (2013) 58 Cal.4th 40, 87.)
       We review the elements of forcible rape. Forcible rape is
sexual intercourse “accomplished against a person’s will by
means of force, violence, duress, menace, or fear of immediate
and unlawful bodily injury on the person or another.” (§ 261,
subd. (a)(2).)




                                 8
       Fear of immediate and unlawful bodily injury has a
subjective component and an objective component. The
subjective component is about whether the victim genuinely
entertained a fear of immediate and unlawful injury sufficient to
induce submission to sexual intercourse. (People v. Iniguez
(1994) 7 Cal.4th 847, 856.) Victims do not need to testify about
what precisely they feared. (Id. at p. 857.) The objective
component is about whether the victim’s fear was reasonable
under the circumstances. (Id. at p. 856.)
       Lack of consent is an element of forcible rape. (People v.
Ireland (2010) 188 Cal.App.4th 328, 336.) Submitting to sexual
demands out of fear of bodily injury is not consent. (Id. at p. 336;
see also People v. Guldbrandsen (1950) 35 Cal.2d 514, 520
[submission to sexual intercourse to save own life or to escape
further beating would not constitute consent].) “Consent induced
by fear is no consent at all.” (People v. Washington (1962) 203
Cal.App.2d 609, 610.) The victim need not resist the rapist to
show lack of consent. (Ireland, at p. 338.)
       Substantial evidence shows Johnson forcibly raped India
because she submitted to sex with Johnson out of fear of
immediate and unlawful bodily injury. India’s age, her
relationship with Johnson, and the specific events leading up to
the sex act weigh in favor of this determination.
       India was 16, nine years younger than Johnson. Johnson’s
relationship to her was one of power and dominance. Chief in our
analysis is Johnson’s pattern of physically abusing India. India
feared him because of this abuse. To avoid his anger and
violence, she tried to do whatever he asked of her, which included
submitting to sex acts. Johnson imposed his dominance in other
ways. He facilitated India’s sex work and took the money she




                                 9
made. He had his name tattooed on her face. He isolated India
from her family.
       Within the context of this relationship dynamic, “during or
shortly after” an incident in which Johnson pulled India by the
hair into a motel room and whipped her for 20 minutes, Johnson
engaged in sex acts with India. Johnson showed he would meet
India’s resistance with violence because when India had tried to
stop him from whipping her, he hit her eye. These facts provide
evidence of India’s subjective fear, a fear that was objectively
reasonable. A reasonable jury could find India submitted to sex
with Johnson out of fear of imminent violence.
       Johnson challenges the sufficiency of the evidence on three
bases. These arguments have no merit.
       First, Johnson incorrectly says there is insufficient
evidence of force, violence, or duress. In his opening brief he
says, with our italics, “India never testified that appellant beat
her during any sex act that day.” India did not need to testify
she was beaten during sex to prove forcible rape. Placing India in
fear of immediate bodily injury suffices and as we explained,
substantial evidence supports this theory. At any rate, the nurse
provided evidence Johnson did use force during sex. India told
the nurse that Johnson hit India with a belt, slapped and hit her
body, held her down with his body weight, and grabbed and
pulled her hair during the sexual assault. The nurse observed
injuries on India’s thighs that India did not have before the
assault, which bolsters a finding that Johnson used physical force
during the sex. At minimum, Johnson placed India in fear of
immediate and unlawful bodily injury and there was evidence of
actual force, too.




                               10
       Second, Johnson offers a related and unsound argument
that there is no substantial evidence he had sexual intercourse
with India after he whipped her for 20 minutes. The nurse’s
testimony, which was based on the nurse’s experience with India
close in time to the assault, refutes Johnson’s argument. India
told the nurse about an incident in which Johnson dragged India
out of a car by her hair, forced her into a motel room, hit her with
a belt, slapped and hit her body, held her down with his body
weight, grabbed and pulled her hair, and penetrated India’s
vagina with his penis. This is evidence of forcible sexual
intercourse.
       Additionally, India testified that “during or shortly after”
Johnson whipped her, Johnson committed “sex acts.” She had
provided general testimony that she and Johnson had sexual
intercourse many times and she called sexual intercourse,
“regular sex.” Given the nurse’s and India’s testimony, a
reasonable jury could find that Johnson had sexual intercourse
with India.
       Johnson points out that later in India’s testimony, she said
sex acts did not happen the day of the 20-minute whipping. This
inconsistency is of no moment. Johnson neither asked about the
inconsistency during cross-examination nor raised it during his
closing argument. The parties seemed to attach little or no
practical importance to it because the exact timing is legally
irrelevant. The jury instruction includes no temporal element
that would make India’s inconsistency significant. The jury could
reasonably believe India was in fear of immediate and unlawful
bodily injury whether the interval between the whipping was two
minutes or two days.




                                11
       Johnson offers a third flawed argument that he reasonably
believed India consented. While a defendant’s reasonable and
good faith mistaken belief in the victim’s consent is a complete
defense to the charge of rape (People v. Mayberry (1975) 15 Cal.3d
143, 153–158), the evidence does not support such a belief here.
Johnson claims, “It would not be surprising that India may have
even wanted to have sexual intercourse with appellant following
a physical altercation as ‘rough make-up sex’ considering her
decision to become a prostitute engaging in multiple sexual
escapades on a daily basis with strangers and her engaging with
sexual acts with [Johnson] even prior to working for him.”
Johnson’s argument is unreasonable. Johnson urges us to infer
commercial sex workers can never convincingly refuse to consent.
This is wrong and offensive.
       Substantial evidence supports Johnson’s forcible rape
conviction.
                                  B
       Section 654 bars multiple punishment for Johnson’s human
trafficking and pandering convictions because the offenses were
part of a course of conduct that shared the same objective—to
have India perform commercial sex work for Johnson’s financial
gain. (See People v. Goode (2015) 243 Cal.App.4th 484, 492.)
       Section 654’s prohibition against multiple punishment does
not apply if a defendant has a separate objective for each crime.
The question of whether a defendant had a single objective is
“generally a factual one.” (People v. Harrison (1989) 48 Cal.3d
321, 335.) We uphold the trial court’s explicit or implicit factual
findings about a defendant’s objectives if the findings are
supported by substantial evidence. (People v. Osband (1996) 13
Cal.4th 622, 730–731.)




                                12
        The court sentenced Johnson to concurrent sentences of 15
years to life for count 1, forcible human trafficking of a minor
(§ 236.1, subd. (c)(2)) and six years for count 2, pandering by
encouraging a minor to be a prostitute (§ 266i, subd. (b)(1).)
        The human trafficking statute provides in pertinent part
that someone “who causes, induces, or persuades, or attempts to
cause, induce, or persuade” a minor “to engage in a commercial
sex act, with the intent to effect or maintain a violation of Section
. . . 266i . . . is guilty of human trafficking.” (§ 236.1, subd. (c).)
Section 266i codifies pandering, the crime in count 2. Pandering
is a felony offense if the offender “[p]rocures another person for
the purpose of prostitution.” (§ 266i, subd. (a)(1).)
        During sentencing, the court said it would not stay the
sentence under section 654 because “there was a question of
whether she was induced prior to the acts. There’s an argument
to be made. Doesn’t matter because I’m going to run them
concurrent anyway.”
        The court should have stayed the sentencing for the
pandering offense. The People concede this. The trial court’s
implicit factual finding that the two charges had different
objectives is not supported by substantial evidence. The trial
court seemed to mistakenly think section 654 did not apply
because the pandering may have occurred before the human
trafficking. This explanation does not support the court’s
decision to impose a concurrent sentence. The two offenses had
the same objective, to have India work as a prostitute for
Johnson’s financial gain, therefore section 654 applied. In a case
involving multiple sex offenses, section 654 applies when one
offense facilitates another offense. (People v. Roberson (1988) 198
Cal.App.3d 860, 871.) Johnson’s conviction for count 1 was for




                                  13
human trafficking of India with the intent to effect or maintain a
violation of section 266i, the statutory basis for count 2. By the
statutory language, the human trafficking and pandering
offenses facilitated one another. The sentence for count 2 must
be stayed.
                                   C
       The abstract of judgment incorrectly states the amount of
the section 1202.45 parole revocation restitution fine.
       At the sentencing hearing, the court imposed a $10,000
restitution fine. (§ 1202.4, subd. (b).) Then the court said, with
our emphasis, “There’s a PRCS [Post Release Community
Supervision] Restitution fine in the same amount unless PRCS is
revoked and the defendant returned to prison.”
       The minute order and abstract of judgment accurately
reflect the $10,000 section 1202.4, subdivision (b) restitution fine
but they list a $300 section 1202.45 fine.
       A section 1202.45 fine must be the same amount as the
section 1202.4, subdivision (b) restitution fine. (§ 1202.45, subd.
(a).) The reporter’s transcript demonstrates the court correctly
ordered the section 1202.45 fine to be the same as the restitution
fine but the minute order and abstract of judgment incorrectly
reflect this determination.
       The People raised the issue of the section 1202.45 fine in
their respondent’s brief and Johnson did not address it in his
reply brief.
       We may correct this error on appeal because the error in
the fine results in an unauthorized sentence. (People v.
Rodriguez (2000) 80 Cal.App.4th 372, 378.)
       The section 1202.45 fine must match the restitution fine of
$10,000.




                                 14
                           DISPOSITION
       We remand for resentencing. Count 2 must be stayed. We
also direct the trial court to correct the suspended section 1202.45
fine to be $10,000 and to forward the corrected abstract of
judgment to the Department of Corrections and Rehabilitation.
The judgment is otherwise affirmed.




                                           WILEY, J.

WE CONCUR:



                  BIGELOW, P. J.




                  GRIMES, J.




                                15